DETAILED ACTION
Claims 1-5 are pending.
The terminal disclaimer filed on 1/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Nos. 17018658, 17019129 and 17019071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Sang Yoon Kang (Reg. No. 75,762) on January 12, 2021.
The application has been amended as follows:
TitlePRECISE PREDICTIVE MAINTENANCE METHOD FOR DRIVING UNIT BASED ON INTERVAL BETWEEN PEAKS

Listing of Claims:
1. (Currently Amended) A precise predictive maintenance method for a driving unitan automation process facility
	a first base information collecting step S10 of collecting change information of an energy size in accordance with a time for a driving period measured in a normal driving state of the driving unit by dividing the change information of the energy size into a first peak with the largest energy size and a second peak with a largest energy size after the first peak to collect a peak interval between the first peak and the second peak;
	a second base information collecting step S20 of collecting a peak interval between the first peak and the second peak from the change information of the energy size in accordance with a time measured in a driving state of the driving unit before [[the]]a malfunction of the driving unit is generated;
	a setting step S30 of setting an alarm upper limit and an alarm lower limit for the peak interval between the first peak and the second peak based on the information collected in the first and second base information collecting steps S10 and S20; and
	a real-time detecting step S40 of measuring a peak interval between the first peak and the second peak from change information of an energy size in accordance with a time measured in a real-time driving state of the driving unit and detecting the driving unit to be an abnormal state when the measured peak interval exceeds the alarm upper limit set in the setting step S30 or is lower than the alarm lower limit,
	wherein a searching period is set in the change information of the energy size in accordance with the time for the driving period measured in the driving state of the driving unit, 

2. (Currently Amended) 	The precise predictive maintenance method for a driving unit of claim 1, wherein: 
	in the change information of the energy size in accordance with the time of the driving unit collected in the first and second base information collecting steps S10 and S20, a driving period including the first peak and the second peak is repeatedly formed, 
	in the first base information collecting step S10, a peak interval of the first peak and the second peak of the driving period in a normal driving state of the driving unit and a peak interval of the first peak and the second peak of repetitive another driving period are connected to collect gradient information of the peak intervals between the driving periods, 
in the second base information collecting step S20, a peak interval of the first peak and the second peak of the driving period in a driving state of the driving unit before the malfunction of the driving unit is generated and a peak interval of the first peak and the second peak of repetitive another driving period are connected to collect gradient information of the peak intervals between the driving periods, 

in the detecting step S40, when an average gradient value for the peak interval between the driving periods measured with [[the]]an interval of unit times set in the real-time driving state of the driving unit exceeds the alarm gradient value set in the setting step S30, the driving unit is detected to be an abnormal state and the unit time is set to include at least two driving periods.

3. (Currently Amended) 	The precise predictive maintenance method for a driving unit of claim 1, wherein: 
	in the change information of the energy size in accordance with the time of the driving unit collected in the first and second base information collecting steps S10 and S20, a driving period including the first peak and the second peak is repeatedly formed, 
	in the first base information collecting step S10, an energy value of a first peak of a driving period in a normal driving state of the driving unit and an energy value of a first peak in repetitive another driving period are connected to collect gradient information for an energy value of the first peak between the driving periods, 
	in the second base information collecting step S20, an energy value of a first peak of a driving period in a driving state of the driving unit before the malfunction of the driving unit is generated and an energy value of a first peak in repetitive another driving period are connected to collect gradient information for an energy value of the first peak between the driving periods, 

	in the detecting step S40, when an average gradient value for the energy value of the first peak between the driving periods measured with [[the]]an interval of unit times set in the real-time driving state of the driving unit exceeds the alarm gradient value set in the setting step S30, the driving unit is detected to be an abnormal state and the unit time is set to include at least two driving periods.

4. (Currently Amended) 	The precise predictive maintenance method for a driving unit of claim 1, wherein: 
	in the change information of the energy size in accordance with the time of the driving unit collected in the first and second base information collecting steps S10 and S20, a driving period including the first peak and the second peak is repeatedly formed, 
	in the first base information collecting step S10, an energy value of a second peak of a driving period in a normal driving state of the driving unit and an energy value of a second peak in repetitive another driving period are connected to collect gradient information for an energy value of the second peak between the driving periods, 
	in the second base information collecting step S20, an energy value of a second peak of a driving period in a driving state of the driving unit before the malfunction of the driving unit is generated and an energy value of a second peak in repetitive another driving period are connected to collect gradient information for an energy value of the second peak between the driving periods, 

	in the detecting step S40, when an average gradient value for the energy value of the second peak between the driving periods measured with [[the]]an interval of unit times set in the real-time driving state of the driving unit exceeds the alarm gradient value set in the setting step S30, the driving unit is detected to be an abnormal state and the unit time is set to include at least two driving periods.

5. (Original) The precise predictive maintenance method for a driving unit of claim 1, wherein: 
	in the first base information collecting step S10, the information about the energy value of the first peak and the energy value of the second peak is collected from the change information of the energy size in accordance with the time measured in the normal driving state of the driving unit, 
	in the second base information collecting step S20, the information about the energy value of the first peak and the energy value of the second peak is collected from the change information of the energy size in accordance with the time measured in the driving state of the driving unit before the malfunction of the driving unit is generated, 
	in the setting step S30, an alarm upper limit and an alarm lower limit for the energy value of the first peak and the second peak are set based on the information collected in the first and second base information collecting steps S10 and S20, and 


REASONS FOR ALLOWANCE
Claims 1-5 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Owen U.S. Patent No. 5838561 teaches identifying errors based on primary and secondary spectral peaks, Piety et al. U.S. Patent Nos. 5922963 and 5875420  teaches setting alarm limits and determining faults based on peaks in vibration spectra, Kashio et al. U.S. Patent Publication No. 20080133176 teaches a fault monitoring system based on detecting torque maxima, Labarthe et al. U.S. Patent Publication No. 20140294610 teaches determining a fault condition based on pairs of related peaks, Lee U.S. Patent Publication No. 20180203440 teaches a method for monitoring a driving unit based on a peak shape, and Hayzen et al. U.S. Patent No. 10311703 teaches a machine monitoring system for analyzing spikes in vibration data.  And Ling et al. ‘A Practical System for Online Diagnosis of Control Valve Faults’ 46th IEEE Conference on Decision and Control New Orleans, LA, USA, Dec. 12-14, 2007 teaches a system for control valve diagnosis based on peak data, Chong et al. ‘Algorithm for Fault Prediction of Power Plant Machines using Peak Codes’ 2008 Third International Forum on Strategic Technologies, IEEE (2008) teaches fault detection based on sound peak codes and Kumar et al. ‘REAL TIME 
None of these references taken either alone or in combination with the prior art of record discloses a precise predictive maintenance method for a driving unitan automation process facility
	a first base information collecting step S10 of collecting change information of an energy size in accordance with a time for a driving period measured in a normal driving state of the driving unit by dividing the change information of the energy size into a first peak with the largest energy size and a second peak with a largest energy size after the first peak to collect a peak interval between the first peak and the second peak;
	a second base information collecting step S20 of collecting a peak interval between the first peak and the second peak from the change information of the energy size in accordance with a time measured in a driving state of the driving unit before [[the]]a malfunction of the driving unit is generated;
	a setting step S30 of setting an alarm upper limit and an alarm lower limit for the peak interval between the first peak and the second peak based on the information collected in the first and second base information collecting steps S10 and S20; and
	a real-time detecting step S40 of measuring a peak interval between the first peak and the second peak from change information of an energy size in accordance with a time measured in a real-time driving state of the driving unit and detecting the driving unit to be an abnormal state when the measured peak interval exceeds the alarm upper limit set in the setting step S30 or is lower than the alarm lower limit,

The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119